Citation Nr: 1801791	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  16-52 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1948 to March 1952.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2015 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC).

In September 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's acquired psychiatric disability is not productive of occupational and social impairment with reduced reliability and productivity; of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood; or of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims an increase to his rating for PTSD.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

VA treatment records reflect that in May 2011 the Veteran reported feeling anxious and experiencing sleep difficulties.  He reported combat-related intrusive memories.  Mood was mildly dysphoric, otherwise neither elated nor depressed.  Affect was appropriate.  There were no psychotic thought processes.  He was diagnosed with insomnia and generalized anxiety disorder, and he was assigned a GAF score of 62.  In October 2011 he reported feeling fair with inconsistent sleep.  He reported that as long as he took his medication he had no problems with anxiety.  Mood was neither elated nor depressed and affect was appropriate.  His GAF score was lowered to 60.  In July 2012 he reported that his wife had died in May.  He reported keeping busy at home doing things around the house and spending time with his daughters.  Mood was euthymic and affect was appropriate.  His GAF score was increased to 64.  In August 2012 he reported feeling fair.

The Veteran underwent a VA examination in November 2012.  He reported insomnia, anxiety, mood lability, irritability, and mild depression.  He reported strong relationships with his daughters and a good relationship with his wife until her recent death.  Mood and affect were appropriate.  Stream of mental activity was logical, relevant, coherent, and goal directed.  Reality testing was intact and thought contact appeared normal.  He was diagnosed with anxiety disorder with mixed anxious-depressive features and assigned a GAF score of 70.  The examiner found that the disability resulted in occupational and social impairment due to mild or transient symptoms which are controlled by medication or decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

Treatment records from a Veterans Center reflect that in January 2013 the Veteran reported feelings of anxiety, sadness, grief, recurrence of traumatic memories, and sleep problems.  Mood was friendly and cooperative with affect being congruent to mood.  He agreed to attend individual counselling sessions to help alleviate his symptoms.  

VA treatment records reflect that in January 2013 the Veteran reported an inability to sleep restfully.  He reported hypervigilance, intrusive recollections, nightmares, and cold sweats.  He was given a provisional diagnosis of PTSD and assigned a GAF score of 64.  In March 2013 he reported continued trouble sleeping and waking in a panic.  He reported living with his daughter and her children.  He was diagnosed with insomnia, generalized anxiety disorder, and PTSD and assigned a GAF score of 49.  In July 2013 he reported occasionally startling awake in the middle of the night.  He reported continued anxiety symptoms but no depressive symptoms or suicidal ideation.  He was diagnosed with PTSD and assigned a GAF score of 55.

Treatment records from a Veterans Center reflect that in January 2014 the Veteran reported feeling well and spending time with his family, feeling only occasional feelings of anxiety.  In February 2014 he reported occasional feelings of sadness due to his health and grief over his wife's death.

In a February 2014 statement, the Veteran reported anxiety, depression, nightmares, flashbacks, hypervigilance, mood swings, anger, irritability, and fear.

VA treatment records reflect that in March 2014 the Veteran reported feeling fair with trouble sleeping.  He reported frequent nightmares and intrusive memories.  He denied problems with anxiety or depression.  Mood was euthymic and affect was appropriate.  In July 2014 he reported a decrease in nightmares since a change in medication but continued sleep difficulties.

Treatment records from a Veterans Center reflect that in July 2014 the Veteran reported recent feelings of anxiety and thoughts of time in service.  He reported frustration with his health and difficulty scheduling VA appointments.  In September 2014 he reported recent difficulties with sleeping.  In October 2014 he reported experiencing occasional feelings of anxiety and sadness as well as recent incidents where symptoms were heightened.  In November 2014 he reported increased feelings of anxiety due to being notified of his upcoming VA examination.  He reported difficulty sleeping and overall anxiety about having to discuss his time in service.

The Veteran underwent another VA examination in December 2014.  He reported current sleep problems including nightmares, imagined noises, and fear that someone would break into his home.  He stated that he avoided conversations which caused him to think of his combat experience.  He reported a good relationship with his daughters.  He stated that he enjoyed gardening.  There were no psychotic symptoms.  Abstract thinking appeared moderately impaired.  He was diagnosed with PTSD causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner found symptoms appeared to be related to mild to moderate impairment in most areas of functioning, including mental health and occupational.  His symptoms and memories interfered with socialization with family members at times.  He also struggled with memory and concentration.  

Treatment records from a Veterans Center reflect that from December 2014 to April 2015 the Veteran routinely reported occasional feelings of anxiety and sadness as well as incidents which caused heightening of symptoms.

VA treatment records reflect that in April 2015 the Veteran reported increased nightmares related to his combat experience.  He continued difficulty sleeping, waking up and imagining noises.  He reported fluctuating appetite but was eating most of his meals.  He stated that he enjoyed being around his grandchildren.  Mood was euthymic and affect was restricted.  Cognition was intact.  In August 2015 he reported increased trouble sleeping with nightmares almost every night.  In October 2015 he reported difficulty falling and staying asleep with continued combat nightmares.  He reported that he feels anxious almost all of the time.

Treatment records from a Veterans Center reflect that from April 2015 to October 2015 the Veteran routinely reported increased levels of anxiety, depressive feelings, and difficulty sleeping.  He continued to express frustration with his physical health and with the VA appeals process.

In his October 2015 notice of disagreement, the Veteran reported that without his medication he would be unable to function properly and would have difficulty accomplishing everyday tasks.  

Treatment records from a Veterans Center reflect that in December 2015 the Veteran reported that his anxiety, depressive feelings, and difficulty sleeping had decreased to occurring 2-3 times per week.  He subsequently reported an increase in his symptoms which he attributed to missing his wife over the holidays.  In January 2016, he attributed an increase in his symptoms to difficulties and pain caused by his hearing aids.  He subsequently reported anxiety related to travel necessary to address the issue.

VA treatment records reflect that in March 2016 the Veteran reported continued sleep difficulties with nightmares.  He reported no problems with depression.  In June 2016 he reported similar sleep symptoms.

Treatment records from a Veterans Center reflect that from April 2016 to August 2016 the Veteran reported high anxiety levels, depressive feelings, and difficulty sleeping occurring 4-5 times per week.

In his August 2016 substantive appeal, the Veteran stated that the examiner wrongly concentrated interview questions on the passing of his wife instead of his PTSD symptoms.

Treatment records from a Veterans Center reflect that from August 2016 to January 2017 the Veteran continued to report high anxiety levels, depressive feelings, and difficulty sleeping now occurring 5-6 times per week.  In February 2017 and thereafter he remained focused on his frustrations with his appeal for benefits and reported difficulty sleeping occurring 4-5 times per week.

VA treatment records reflect that in March 2017 the Veteran reported nightmares and waking 4 times per night.  He reported anxiety and denied psychotic symptoms.  In May 2017 he reported sleep trouble and becoming worried that someone might enter his house.  He reported intrusive memories triggered by hearing sirens.  He reported that his daughters and grandchildren help him by keeping him busy and getting him out of the house.  He reported active interest in gardening and reading books and newspapers.  Mood was mildly nervous and affect was normal.  In a subsequent session, he reported that he feared leaving his house.  He stated that he spent most of his typical days with his grandchildren.  He began weekly cognitive processing therapy to address his PTSD, but in July 2017 terminated the therapy to transition to treatment focused on generalized anxiety disorder symptoms.  He reported improved anxiety and mood with less distress related to anxious worry.  He continued to express anxiety related to fear that he or his family would be harmed.  In September 2017 he reported stable mental health symptoms and said that he was doing better.  He reported mild anger and frustration in response to psychosocial stressors.  His psychologist noted that the degree of anger and behavioral response did not appear out of proportion to the severity of the stressor.  A mild and transient depressed mood was noted.

At his September 2017 hearing, the Veteran reported a worsening of his symptoms since his most recent examination.  His daughter reported that he exhibited nightmares, loss of interest, startle response, and isolation.  She stated that he did not get out much due to a lack of interest in everyday activities.  She reported that his relationships with family and friends had deteriorated.  His representative further stated that his medication intake had substantially increased.

The Board finds that an initial evaluation in excess of 30 percent is not warranted for the Veteran's disability.  Higher ratings are available for occupational and social impairment with reduced reliability and productivity; for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood; or for total occupational and social impairment.  The evidence weighs against such manifestations.  His GAF scores were generally over 60 and often as high as 70, with a single dip down to 49 which was soon increased to 55 prior to the point at which GAF scores were no longer assigned.  This reflects a milder disability with intermittent exacerbations.  Moreover, his symptoms have been consistent, limited to anxiety, depression, irritability, hypervigilance, and sleep difficulties, including nightmares, insomnia, and startling awake in fear of a break-in.  While the Board has no doubt that these symptoms are significant, they do not rise to the level of a 50 percent rating or higher.  Throughout the appeal period there have been no reports of panic attacks, suicidal ideation, cognitive symptoms, poor judgment, poor impulse control, or impairment of judgment.  While the Veteran's daughter reported deterioration of family relationships at his September 2017 hearing, there was no specificity to this report, and it is not reflected in his treatment records.  Indeed, treatment records uniformly show that the Veteran's relationship with his children and grandchildren as strong and a source of emotional support.  Such relationships are consistent with the level of social impairment found by the VA examiners.  The Veteran and his daughter further reported that his disability had worsened since his most recent examination, but the Board finds these statements contradicted by the Veteran's treatment records, which reflect a consistent level of symptoms throughout the appeal period.  Similarly, the Board sees no reason to presume that an increase in the number of medications prescribed to the Veteran might indicate a worsening of his disability.  The Board thus finds that remand is not necessary for a new VA examination, as treatment records adequately show the current stable level of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted); VAOPGCPREC 11-95 (1995).


ORDER

An initial evaluation in excess of 30 percent for an acquired psychiatric disability, to include PTSD, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


